Case 5:19-cv-00046-JGB-SP Document 16-5 Filed 01/15/19 Page 1 of 1 Page ID #:212



                        Business | Nonprofit | Wills & Trusts
 J. Damn Aschraft
 Snell & Wilmer LLP
 One Arizona Center
 400 East Van Buren Street
 Suite 1900
 Phoenix, AZ 85004-2202

                                         November 19, 2018

 Re:    SV3 Cease and Desist Letters
        Response from US Vape Wholesale

 Dear Mr. Ashcraft,

 We have received and reviewed your correspondence of November 2 and November 16, 2018.
 Please be informed that our law office has been retained by US Vape Wholesale with regards to
 this issue, so all future correspondence should be sent directly to our attention.

 Although your November 16 letter claims you detailed the alleged IP violations, we do not find
 that to be the case. Your letter contains a description of marks, legal allegations of violation, but
 no evidence or specific facts relating to US Vape Whole. Without any knowledge of how they
 are alleged to have violated SV3’s intellectual property, we are unsure how to respond.

 US Vape Wholesale has informed me that they have never knowingly purchased a counterfeit
 product, in this matter or otherwise. They have often discontinued carrying brands when
 counterfeit are common in the marketplace, in order to protect company reputation and
 consumer safety. Please be informed that, for this reason, US Vape Wholesale will currently
 cease carrying and selling SV3 products, until marketplace confusion is cleared or a direct
 business relationship is reached with SV3. This will ensure that US Vape Wholesale never sell
 counterfeits, knowingly or unknowingly.

 Hopefully this addresses your and your client’s concerns. If you are able to provide information
 about the alleged violating goods, please do so - then we can attempt to locate the source of
 those orders to share. Please forward the relevant information, so US Vape Wholesale can
 attempt to search. Feel free to send us information via email, to todd@gallingerlaw.com.

                                                       Yours truly,


                                                       Todd E. Gallinger




                                  200 N Main Street 2nd Floor
                                     Santa Ana, CA 92701
                             949-862-0010 | www.GallingerLaw.com
